EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 14, and 18 are allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
receive, from a client, a request for a set of data, wherein the set of data is included in a file, the file is stored as an object file, and the object file is stored in an object based storage system and the file includes row based data for a plurality of rows; 
generate, by a micro-service, an index of the file, wherein the index file includes a byte to row translation of a portion of the file; 
store the index in the object based storage system; 
retrieve, from the index, the set of data; return, to the client, the set of data; 
receive, from the client, a third request for a third set of data from the file; 
determine, the file has been altered after returning the set of data; 
identify, a changed byte number in the file; 
determine, based on the changed byte number, an altered row in the index; 
delete, from the index, the altered row and each subsequent row; 
update the index to reflect the altered file; 
retrieve, from the updated index, the third set of data; and 
return, to the client, the third set of data.
Claims 2-11, 13, 15-17, 19, and 20 are allowed by virtue of their dependency from claims 1, 14, and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157